Order entered July 9, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00051-CV

                         WINSTON ACQUISITION CORP, Appellant

                                                  V.

                       BLUE VALLEY APARTMENTS, INC, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-01373

                                             ORDER
       The Court has before it appellant’s July 5, 2013 notice of incomplete record or, in the

alternative, motion to extend time to file appellant’s brief. The Court GRANTS the motion and

ORDERS appellant to make arrangements to have the remainder of the reporter’s record filed

within thirty days of the date of this order. Appellant is further ORDERED to file its brief

within thirty days after the complete reporter’s record is filed.


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE